969 N.E.2d 591 (2012)
In the Matter of Mark J. THORNBURG, Respondent.
No. 49S00-1112-DI-695.
Supreme Court of Indiana.
May 25, 2012.

PUBLISHED ORDER CORRECTING SCRIVENER'S ERROR
On April 10, 2012, this Court entered a "Published Order Approving Statement of Circumstances and Conditional Agreement for Discipline" in which the beginning date of Respondent's probation was erroneously stated as April 28, 2012. The error is hereby corrected to read April 28, 2011.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.